Per Curiam,
We find no error in this record. The stairway leading from the bridge to defendant’s station where the accident occurred was at that time and for some days previously in the use and control of the defendant company and open for all persons going to and from its station. The deceased had used it in order to reach the station to buy his ticket. The defendant may, therefore, be said to have invited the public to make use *378of the bridge, and it was its duty to see that it was in a reasonably safe condition. We do not think the doctrine in regard to independent contractors applies to the facts of this case. While there was some conflict of testimony, the facts were for the jury.
Judgment affirmed.